ICJ_071_ContinentalShelf-InterpretationRevision_TUN_LBY_1985-12-10_JUD_01_ME_02_FR.txt. 236

OPINION INDIVIDUELLE DE M. ODA
[Traduction]

1. Je souscris à la décision figurant au paragraphe 69 A du dispositif de
Parrêt par laquelle la requête en revision présentée par la Tunisie en ce qui
concerne le premier secteur est déclarée irrecevable. Cependant, en tant
que juge dissident dans l’affaire de 1982, où je n’avais pu accepter la ligne
de délimitation proposée par la Cour, je m’estime tenu d’expliquer pour-
quoi la requête de la Tunisie me paraît à moi aussi mal fondée. S'agissant
des sous-paragraphes B et D du dispositif, relatifs aux demandes en
interprétation de la Tunisie visant le premier et le deuxième secteur, je
pense que ces demandes auraient dû être déclarées irrecevables pour les
raisons que j’évoque plus loin, aux paragraphes 11 et 16 à 18 respective-
ment. Toutefois, comme dans les deux cas la question de la recevabilité a
été mise aux voix en même temps que la teneur même des demandes, et
comme, en tout état de cause, je partage la conclusion de la Cour consistant
à les rejeter, j’ai voté dans le même sens que mes collègues.

I. LE PREMIER SECTEUR DE LA DELIMITATION

A. Position de la Cour en 1982 à V’égard des concessions
antérieurement octroyées par les Parties

2. L’instance actuelle montre d’une manière évidente que la Cour, en
rendant son arrét de 1982, ne connaissait pas exactement les limites des
concessions octroyées par les deux Parties avant la signature du compro-
mis. Dans le cas contraire, la Tunisie aurait pu difficilement présenter sa
requéte en revision, ou sa demande en interprétation, pour ce qui est du
premier secteur de la délimitation envisagée. Le présent arrét semble
marquer une certaine hésitation de la Cour à reconnaître ce fait, qui, à mon
avis, aurait dû être clairement énoncé.

3. Les limites des concessions pertinentes octroyées de part et d’autre,
qui n’ont été vraiment connues qu’au cours de la présente procédure,
avaient les caractéristiques suivantes :

i) La limite sud-est du « Permis complémentaire offshore du golfe de
Gabès », octroyé par la Tunisie le 21 octobre 1966, qui est une ligne
en zigzag, ou «en escalier», ne dépassait pas, à l’est, le point
11° 59’ 53766 E, et l'angle sud-est de la « marche » la plus éloignée de
la côte se situait par 33° 50’ 17719 N sur cette longitude (point d’in-
flexion n° 5) ; l'angle sud-est de la marche la plus proche de la côte se
situait, quant à lui, par 33° 11’ 20789 N 11° 34 53744 E (point d’in-

48
DEMANDE EN REVISION (OP. IND. ODA) 237

flexion n° 41) ; et la ligne reliant les angles sud-est des dix-sept marches
situées entre ces deux points extrêmes n’était pas une droite (voir la
pièce n° 9 du dossier soumis à la Cour par la Tunisie au cours de la
procédure orale).

ii) La limite nord-ouest de la concession n° 137, octroyée par la Libye le
30 avril 1968, était une ligne joignant le point 33° 55’ N 12° E, en
pleine mer, au point 33° 10’ N 11° 35’ E, situé à environ un mille à l’est
de Ras Ajdir, point terminal de la frontière terrestre (voir annexe II à la
requête tunisienne). En d’autres termes cette ligne, si on la prolongeait,
ne passait pas par Ras Ajdir, mais coupait la côte en un point situé plus
à l’est. (La concession NC 76 octroyée par la Libye le 17 février 1979
— subséquemment, donc — n’a pas modifié cette limite.)

inl) ILest donc évident qu’il n’y avait pas correspondance entre la ligne « en
escalier » de la Tunisie et la ligne droite de la Libye, et que les surfaces
concédées entrainaient certains chevauchements ou conflits.

4. En dépit de ces faits indiscutables concernant les limites des conces-
sions tunisiennes et libyennes, dont la Cour aurait pu et dû avoir connais-
sance en 1982, certaines indications erronées (qui sont une des causes de la
présente affaire) ont été introduites dans le passage du dispositif de l’arrêt
de 1982 relatif au premier secteur de la délimitation, où l’on peut lire :

« le point de départ de la ligne de délimitation est l'intersection de la
limite extérieure de la mer territoriale des Parties et d’une ligne droite
tirée du point frontière de Ras Ajdir et passant par le point 33° 55’ N
12° E, à un angle de 26° environ à l’est du méridien, correspondant à
l'angle de la limite nord-ouest des concessions pétrolières libyennes
n°®S NC 76, 137, NC 41 et NC 53, laquelle est alignée sur la limite sud-est
du permis tunisien dit « Permis complémentaire offshore du golfe de
Gabès » (21 octobre 1966); à partir du point d’intersection ainsi
déterminé, la ligne de délimitation entre les deux plateaux continen-
taux se dirigera vers le nord-est selon le même angle en passant par le
point 33° 55" N 12°E, jusqu’à... » (C.1J. Recueil 1982, p. 93-94,
par. 133 C 2. Les italiques sont de moi.)

Les indications erronées sont en italique dans la citation qui précède. La
Cour se trompait en croyant que la limite nord-ouest de la concession
libyenne se situait à un angle de 26° à l’est du méridien et était alignée sur la
limite sud-est du permis tunisien.

5. Il est certain à présent que l’angle de 26° à l’est du méridien est celui
de la ligne quijoint le point 33° 55’ N 12° Ea Ras Ajdir, et non pas à l'angle
sud-ouest de la concession libyenne. De plus, en dépit des explications
avancées dans le présent arrêt, aux termes duquel

« il est évident qu’en employant le mot « alignée » la Cour ne voulait
pas dire que les limites des concessions considérées s’accolaient par-

49
DEMANDE EN REVISION (OP. IND. ODA) 238

faitement, en ce sens qu’il n’y avait ni chevauchement ni étendue de
fond marin restant libre entre les limites » (par. 36),

il est encore plus certain, à la lecture des indications erronées figurant dans
les raisonnements cités ci-dessous, qu’en 1982 la Cour a choisi une ligne
de délimitation à partir d’une connaissance incorrecte ou inexacte des
concessions tunisiennes et libyennes, et des rapports les unissant :

« [En 1974], la Libye octroya une concession dont la limite occi-
dentale, tenant compte d’une concession antérieure, était représentée
par une ligne partant de Ras Ajdir à un angle de 26° environ avec le
méridien. » (C.I.J. Recueil 1982, p. 37, par. 21.)

« Ras Ajdir est aussi le point de départ ... de la ligne des 26° vers le
nord-est a laquelle les Parties se sont tenues en octroyant des permis et
concessions de recherche et d’exploitation de ressources minérales de
1964 à 1972. » (Jbid., p. 66, par. 86.)

« la Cour ne peut manquer de relever l'existence d’une ligne de facto
se projetant de Ras Ajdir vers le nord-nord-est, à un angle de 26° envi-
ron, qui concrétise la manière dont les deux Parties ont octroyé à
l’origine des permis ou concessions pour la recherche ou l’exploita-
tion d'hydrocarbures en mer. Cette ligne entre des concessions adja-
centes ... a été observée tacitement pendant des années » (ibid. p. 71,
par. 96.)

« Le périmètre d’un permis tunisien, élargi le 21 octobre 1966, était
limité à Pest par une ligne «en escalier » (à cause semble-t-il du
système de quadrillage ou de blocs employé pour l’octroi des permis)
dont chaque degré s’appuyait à l’est sur une ligne droite formant avec
le méridien un angle de 26° environ. En 1968 la Libye a accordé une
concession (n° 137) « à l’est d’une ligne sud-sud-ouest entre 33° 55’ N
12° E et un point en mer se trouvant à une distance d’environ un mille
marin de la côte », dont l'angle par rapport au méridien de Ras Ajdir
était de 26°, et les limites occidentales des concessions libyennes
ultérieures se sont appuyées sur cette même ligne qui, d’après les
explications données par la Libye, « suivait la direction des conces-
sions tunisiennes ». On a ainsi vu se dessiner sur la carte une limite
séparant de facto les zones des concessions et permis en vigueur, en ce
sens que des travaux de prospection étaient autorisés par une Partie
sans immixtion ou (jusqu’en 1976) sans protestations de l’autre. »
Ubid., p. 83-84, par. 117.)

«une ligne qui, partant du point terminal de la frontière terrestre,
passe par le point 33° 55’ N 12° E, formant ainsi avec le méridien un
angle correspondant à celui de la limite ouest des concessions pétro-
lières libyennes n°5 NC 76, 137, NC 41 et NC 53, elle-même alignée sur
les points est de la limite sud-est en zigzag du permis tunisien dit
« Permis complémentaire offshore du golfe de Gabès » (21 octobre
1966) » (ibid., p. 85, par. 121).

50
DEMANDE EN REVISION (OP. IND. ODA) 239

6. Premièrement, l’erreur de compréhension de la Cour au sujet des
limites libyennes semble venir de ce qu’elle n’avait pas de renseignements
précis concernant les concessions de ce pays. Et de fait, pendant la pro-
cédure écrite et la procédure orale de Faffaire initiale, les coordonnées
exactes des limites libyennes ne lui avaient pas été communiquées. La Cour
ne les a jamais demandées, mais rien ne prouve non plus que la Libye les ait
délibérément dissimulées. La Tunisie, pour sa part, n’a pas demandé à la
Cour d’obtenir de la Libye plus de détails sur ses concessions, même lors de
la procédure orale dans l’affaire initiale. Ce n’est qu’à l’occasion de la
présente procédure que les coordonnées de la concession libyenne de 1968
ont été fournies à la Cour (annexe II à la requête tunisienne du 27 juillet
1984).

7. Deuxièmement, l’inexactitude des indications de l'arrêt de 1982
relatives au permis tunisien tient à ce que, si la Tunisie avait, à l’époque,
donné les renseignements nécessaires à la Cour, le texte même du permis
(mémoire de la Tunisie, annexe 1) ne les exprimait cependant que
par le « numéro de repère » des divers « sommets » de la limite sud-est ; la
Cour n’a jamais eu connaissance des coordonnées exactes des limites tuni-
siennes, et elle n’a pas cherché à obtenir plus de détails sur ce permis. Les
coordonnées exactes correspondant aux « repères miniers », c’est-à-dire
aux « numéros de repère » du texte original, n’ont été précisées qu’à l’oc-
casion de la procédure actuelle (pièce n° 9 du dossier soumis à la Cour par
la Tunisie le 13 juin 1985, pendant les plaidoiries). La Cour, malgré cela,
savait parfaitement en 1982 que la limite sud-est du permis tunisien n'était
pas une ligne droite, mais une ligne «en escalier », comme il ressort
clairement des motifs de son arrêt (voir C.1.J. Recueil 1982, p. 83, par. 117).
Pourtant, dans le dispositif, elle a traité cette limite comme une ligne droite
(ibid., p. 93, par. 133 C 2).

8. À en juger par les pièces écrites et par les plaidoiries dans l’affaire
initiale, le fait est que ni l’une ni l’autre des Parties ne pensait que la limite
de ses concessions serait un facteur important, ni même pertinent, dans la
décision de la Cour. Mais la question de savoir si c’est par un effet de sa
négligence que la Tunisie ignorait les coordonnées précises de la conces-
sion libyenne, ou si elle avait fait preuve de la diligence voulue, n’est pas
cruciale, car la validité des concessions respectives des Parties n’était pas
en cause. Ainsi, on ne peut en toute équité blâmer ni la Tunisie ni la Libye
pour ce qui, rétrospectivement, peut paraître constituer des omissions.
Seule la Cour, qui, en 1982, a de sa propre initiative accordé une grande
importance aux concessions antérieurement octroyées par les Parties, a
péché par omission en se référant aux concessions tunisiennes et libyennes
sans en avoir une connaissance suffisante et sans avoir vérifié leurs posi-
tions respectives. C’est là un point essentiel, que la Cour, dans son présent
arrêt, aurait dû reconnaître plus franchement. Si la Cour — et non les
Parties — s’était montrée plus prudente en 1982, l'affaire actuelle ne lui
aurait probablement pas été soumise.

31
DEMANDE EN REVISION (OP. IND. ODA) 240

B. Absence d'influence du fait « découvert » sur le choix par la Cour
du point 33° 55° N 12° E

9. En dépit de ce qui précède, la Cour a, dans le dispositif de son arrêt de
1982, choisi pour le premier secteur une ligne de délimitation caractérisée
comme suit (aux termes d’une citation déjà reproduite plus haut) :

« le point de départ de la ligne de délimitation est l’intersection de la
limite extérieure de la mer territoriale des Parties et d’une ligne droite
tirée du point frontière de Ras Ajdir et passant par le point 33° 55 N
12° E, à un angle de 26° environ à l’est du méridien, correspondant à
langle de la limite nord-ouest des concessions pétrolières libyennes
n°s NC 76, 137, NC 41 et NC 53, laquelle est alignée sur la limite
sud-est du permis tunisien dit « Permis complémentaire offshore du
golfe de Gabés » (21 octobre 1966) ; à partir du point d’intersection
ainsi déterminé, /a ligne de délimitation entre les deux plateaux conti-
nentaux-se dirigera vers le nord-est selon le même angle en passant par le
point 33° 55’ N 12° E, jusqu'à... » (p. 93, par. 133 C 2. Les italiques
sont de moi.)

Dans la citation qui précéde, les passages en italique montrent quelle était
l'intention véritable de la Cour aux fins de la délimitation : relier le point
33° 55’ N 12° E au point frontière de Ras Ajdir, comme le reconnaît le
présent arrêt (par. 32). C’est la Libye qui avait attiré l’attention de la Cour
sur les coordonnées 33° 55’ N 12° E, en signalant qu’il s’agissait d’un point
intéressant sa propre concession ; sans donner la totalité des coordonnées
de sa concession, elle avait cependant indiqué la position de ce point dans
son mémoire :

« Cette concession [n° 137] portait sur une zone de 6846 kilomètres
carrés à l’est d’une ligne sud-sud-ouest partant de 33° 55’ N 12° Eet
allant jusqu’à un point en mer situé à environ un mille marin de la
côte. Le point d’origine forme un angle de 26° par rapport à Ras
Ajdir. » (Par. 36.)

On notera aussi (bien qu’il n’en soit pas question dans le présent arrêt) que
les coordonnées 33° 55’ N 12° E, telles qu’indiquées dans Parrêt de 1982,
étaient empruntées exclusivement à la concession libyenne, et non au
permis tunisien, en dépit des allusions répétées, dans P’arrét original comme
dans l’arrét d’aujourd’hui, à l’« alignement » des concessions des deux
Parties.

10. Pourquoi la Cour a-t-elle opté pour le point 33° 55’ N 12° E, qui
était situé sur le pourtour de la concession libyenne, mais était dépourvu de
sens quant aux limites du permis tunisien ? Pourquoi la Cour n’a-t-elle pas
retenu l’un quelconque des points indiqués par la Tunisie comme intéres-
sant son permis ? Ou, plus fondamentalement encore, pourquoi, en admet-
tant même que l’on puisse considérer que jadis — il y a plus de dix ans — les
concessions étaient « alignées », dans le sens donné à ce terme par le

52
DEMANDE EN REVISION (OP. IND. ODA) 241

présent arrêt (par. 36), la Cour a-t-elle vu là un élément décisif pour la
délimitation ? L’arrét de 1982 n’apporte pas de réponses claires à ces
questions. Cela ne signifie pas pour autant que ces décisions de la Cour
puissent être remises en cause par la « découverte d’un fait de nature à
exercer une influence décisive ». L'arrêt de 1982 est peut-être critiquable —
et j’ajouterai que je l’ai trouvé fort difficile à accepter, sachant que la Cour
avait choisi la ligne du premier secteur sans motifs suffisants. Mais, si
critiquable qu’il puisse être, cet arrêt n’en est pas moins définitif, car les
causes et motifs sur lesquels il repose ne peuvent donner lieu à la procédure
de revision prévue à l’article 61 du Statut. En d’autres termes, s’il y avaitun
motif de reviser l’arrêt de 1982, ce motif tiendrait au raisonnement sur
lequel il repose, plutôt qu'à des « faits » nouvellement portés à l’attention
de la Cour. Or le Statut ne permet pas la revision des arrêts de la Cour à ce
titre.

C. Clarté de sens et de portée de l'arrêt dans le choix de deux points
expressément définis

11. Comme le rappelle fort à propos le présent arrêt, « l'arrêt de 1982
énonce aux fins de la délimitation un seul critère précis pour le tracé de la
ligne, à savoir que celle-ci doit être une ligne droite passant par deux points
expressément définis » (par. 50). Certes, on peut reprocher au libellé du
dispositif de l’arrêt de 1982 la confusion qui résulte par endroits d’expli-
cations superfétatoires et d’une exactitude discutable. Mais il ne saurait y
avoir d’incertitude dans le tracé d’une ligne droite reliant deux points
expressément définis, à savoir le point frontière de Ras Ajdir et le point
33° 55’ N 12° E, situé en pleine mer. Dans ses conclusions en la présente
espèce, la Tunisie, renvoyant aux coordonnées — 33° 50 17” N
11° 59’ 53” E — d’un point situé sur la limite de son permis de 1966, a
proposé de nouvelles méthodes, tout autres que celles auxquelles songeait
la Cour, transformant ainsi en fait sa requête en interprétation de l’arrêt de
1982 en demande en revision du méme arrét.

II. LE DEUXIEME SECTEUR DE LA DELIMITATION

A. La référence de l’arrét de 1982
au « point le plus occidental » de la côte tunisienne pour localiser le point
où s’infléchit la ligne de délimitation

12. La Cour a considéré en 1982 que la ligne de délimitation tracée du
point frontière de Ras Ajdir au point situé par 33° 55’ N 12° E devait
s'infléchir en un certain point en raison de la configuration générale du
golfe de Gabès. A ce propos, la Cour a jugé juridiquement important les
faits suivants :

« Si le premier segment de la côte tunisienne, à l’ouest de Ras Ajdir,
suit approximativement, sur une certaine distance, la même direc-

53
DEMANDE EN REVISION (OP. IND. ODA) 242

tion que la côte libyenne, la caractéristique la plus marquante de cette
côte … est que plus loin elle change de direction pour s’orienter grosso
modo du sud-ouest au nord-est. ... Ce changement de direction peut
être considéré comme modifiant la situation de contiguïté des deux
Etats, méme s’il ne va pas, de toute évidence, jusqu’a en faire, en droit,
des Etats se faisant face. » (C.I.J. Recueil 1982, p. 63, par. 78.)

La Cour a également déclaré : « Le changement de direction de la côte
est ... un fait dont il faut tenir compte. » (/bid., p. 87, par. 124.) Peut-être
cette affirmation était-elle justifiée. Cependant je ne vois pas pourquoi,
selon la Cour, la ligne de délimitation devait s’infléchir en un point situé à
la même latitude que le point marquant le changement de direction de la
céte du golfe. Une latitude n’est pas autre chose qu’un plan coupant le
globe terrestre et, pour le cartographe, un moyen ingénieux et commode de
dresser les cartes. Mais si, prenant pour hypothése que c’est en réalité la
configuration qui compte, on étudie la carte de la région sans se soucier du
faisceau des paralléles et des méridiens ou de l’optique cartographique
traditionnelie, on n’y trouvera aucune raison logique de choisir, comme la
Cour l'a fait, le point d’infléchissement de la ligne de délimitation par
rapport au point d’inflexion du littoral du golfe, en les situant tous deux sur
un même parallèle (voir mon opinion dissidente dans l’affaire initiale, ibid. ,
p. 268).

13. La Cour, en 1982, a choisi « un point approprié de la côte à retenir
comme référence, afin que la délimitation reflète [le] changement », en
ajoutant : « La Cour considère qu’un point approprié de la côte … est le
point le plus occidental de la côte tunisienne... » (ibid, p. 87, par. 124). Or,
à supposer même que l'établissement d’un lien, fondé sur la latitude, entre
le point d’infléchissement de la ligne de délimitation et celui où la côte
change de direction ait reposé sur des arguments solides (ce dont je doute,
comme je l’ai dit au paragraphe précédent), il n’y avait juridiquement pas
de raison d’affirmer que le « changement de direction » de la côte du golfe
de Gabés se produisait nécessairement au point le plus occidental du golfe.
Le fait est qu’il est difficile de préciser le point auquel intervient ce
changement général d'orientation, surtout dans une situation géogra-
phique telle que celle du golfe de Gabès, où la côte s’incurve progressive-
ment en un semi-arrondi que ne marque aucun trait saillant. Tout point
situé, grosso modo, entre 33° 55’ N et 34° 20’ N pourrait, me semble-t-il,
être désigné comme étant celui où la côte change d’orientation générale, le
choix étant en grande partie fonction de l’angle sous lequel on considère la
configuration générale des côtes voisines. Que ce point soit ou non situé au
point le plus occidental du golfe est, en principe, dénué de significa-
tion.

14. A vrai dire, la manière dont se produit le changement d'orientation
générale et le point où il s'opère ne peuvent être déterminés avec précision,
comme la Cour l’a fort bien dit en 1982 :

« La Cour considère qu’elle n’a pas à se prononcer sur [la question

54
DEMANDE EN REVISION (OP. IND. ODA) 243

de savoir où l’on peut dire que la côte tunisienne change de direction] ;
l'examen auquel les Parties se sont livrées lui paraît plutôt prouver
que ... [ce point n’est pas] un fait objectivement définissable. » (C_LJ.
Recueil 1982, p. 87, par. 123.)

La Cour, pour « s'acquitter de sa mission, qui est d’indiquer la méthode
pratique de délimitation de manière à permettre aux experts d'effectuer
celle-ci « sans difficulté aucune », a retenu ce point particulier du littoral
tunisien, parce qu’il lui paraissait être «un point approprié » ayant
« l’avantage d’être définissable objectivement d’après les critères géogra-
phiques » (ibid, par. 123-124). Or il se trouve que, en élisant ce qui lui
paraissait être la particularité la plus exactement définissable de la côte
comme point d’inflexion à des fins pratiques, elle a choisi une « petite
échancrure » sur une carte à petite échelle, c’est-à-dire, d’après la Tunisie,
l'embouchure d’un oued, à hauteur du parallèle 34° 10’ 30” N. Quel
hasard heureux pour la Cour, que la ligne tirée de ce point aux îles
Kerkennah passe « le long de la côte des îles du côté du large » (ibid., p. 89,
par. 128) ! Et, pour définir le point qui, à son sens, devait être « définissable
objectivement d’après les critères géographiques », la Cour a trouvé —
autre coïncidence heureuse — qu’il pouvait s’agir du « point le plus occi-
dental » du golfe de Gabès. En définissant ce point d’inflexion de la côte
par la notion de « point le plus occidental », la Cour n’a pas précisé s’il était
ou non pertinent qu’il fût situé sur une ligne de base, au sens de la con-
vention de 1958 sur la mer territoriale et la zone contiguë ou de la con-
vention des Nations Unies de 1982 sur le droit de la mer. Mais, bien que ce
point particulier, qui se trouvait être « le point le plus occidental » du golfe
— au sens donné à ces termes par la Cour —, ait été choisi empiriquement,
parmi beaucoup d’autres possibilités géographiques, et bien que ce choix
ne réponde pas nécessairement à des motifs d’ordre juridique, il n’y a là
aucune incertitude pouvant nécessiter l'interprétation de la décision de la
Cour. De ce fait, les autres interprétations que juristes ou géographes
peuvent donner de l'expression « le point le plus occidental » perdent toute
pertinence.

15. La position précise du point, situé par environ 34° 10’ 30” de lati-
tude nord, que la Cour a jugé déterminant en tant que point d’inflexion de
la côte, et que la Tunisie appelle un « oued », pourrait être établie par les
experts, comme indiqué dans l’arrêt de 1982. Mais le rôle des experts des
deux Parties se limiterait alors à établir sur une carte faisant autorité la
latitude exacte de ce point, à quelques secondes près (une seconde équi-
valant à 30 mètres environ, et une marge aussi faible ne pouvant affecter
l'angle entre la direction générale de la côte et la ligne tracée en direction et
le long de la rive orientale des Kerkennah). Il ne saurait aller jusqu’à
déterminer, sur le plan juridique ou topographique, quel autre point pourrait
être « le point le plus occidental de la côte tunisienne..., c’est-à-dire le point
le plus occidental de la ligne de rivage (laisse de basse mer) du golfe de
Gabés », ou «le point le plus occidental du golfe de Gabés ».

55
DEMANDE EN REVISION (OP. IND. ODA) 244

B. Désignation catégorique par la Cour d’un point d’inflexion sur la côte

16. La Tunisie a soulevé, à propos du deuxième secteur de la ligne de
délimitation, un problème né de ce que, dans le dispositif de l’arrêt de 1982,
la Cour a jugé que :

« dans le premier secteur ... la ligne de délimitation ... se dirigera vers
le nord-est ... en passant par le point 33° 55° N 12° E, jusqu’à ce
qu’elle rencontre le parallèle du point le plus occidental de la côte
tunisienne entre Ras Kapoudia et Ras Ajdir, à savoir le point le plus
occidental de la ligne de rivage (laisse de basse mer) du golfe de
Gabès » (C.I.J. Recueil 1982, p. 93-94, par. 133 C 2),

et que :

« dans le deuxième secteur, s’étendant vers le large au-delà du paral-
lèle passant par le point le plus occidental du golfe de Gabès, la ligne
de délimitation ... s’infléchira vers l’est ... » (ibid., p. 94, par. 133 C3),

alors qu’elle avait déclaré dans les motifs :

«il apparaît à la Cour que [le point le plus occidental de la côte
tunisienne entre Ras Kapoudia et Ras Ajdir, à savoir le point le plus
occidental de la ligne de rivage (laisse de basse mer) du golfe de Gabès]
se trouve à environ 34° 10’ 30” de latitude nord» (ibid, p. 87,
par. 124).

La demande en interprétation de la Tunisie est fondée sur le fait que, selon
elle, l’échancrure de la côte que l’on trouve à l’ouest à hauteur du parallèle
34° 10’ 30” N n'étant pas sur « la ligne de rivage (laisse de basse mer) » du
golfe de Gabès, mais dans l’embouchure d’un oued, le point le plus occi-
dental de la ligne de rivage (laisse de basse mer) du golfe de Gabès est situé
à la latitude de 34° 05’ 20” N (Carthage), nettement plus au sud.

17. Le problème que prétend soulever la Tunisie est de concilier l’exis-
tence de cet « oued », constituant « le point le plus occidental de la côte
tunisienne entre Ras Kapoudia et Ras Ajdir », avec les termes utilisés par
la Cour pour préciser son intention : « à savoir, le point le plus occidental
sur la ligne de rivage (laisse de basse mer) du golfe de Gabès ». Si je dis que
c’est un problème que la Tunisie « prétend » soulever, c'est que, comme je
Pai déjà indiqué, la Cour ne s’est absolument pas préoccupée en 1982 du
statut des oueds au regard de la ligne de base, que ce.soit aux termes de la
convention de Genève de 1958 ou aux termes de la convention de Montego
Bay de 1982. Il est en outre indéniable pour la Tunisie que l'embouchure de
Youed fait partie de la « côte tunisienne » ou de « la ligne de rivage (laisse
de basse mer) du golfe de Gabès » au sens topographique du terme ; la
Tunisie ne semble pas contester qu'il existe à hauteur du parallèle
34° 10° 30" N une particularité importante pouvant être considérée
comme le point d’inflexion de la côte.

18. Malgré le vocabulaire utilisé pour formuler la partie de sa requête

56
DEMANDE EN REVISION (OP. IND. ODA) 245

visant le deuxième secteur, il semble que la Tunisie, sachant pertinemment
que la Cour avait retenu un point de la côte situé par 34° 10’ 30” N
environ, ait cherché en fait à faire reconnaître par la Cour que son arrêt
était entaché d’erreur pour la raison que par principe il ne peut y avoir
d’oued sur une ligne de base, au sens des dispositions applicables de la
convention de Genève de 1958 ou de la convention de Montego Bay de
1982, et que l’oued existant ne devrait donc pas être considéré comme
constituant le point le plus occidental du golfe de Gabès. Il se peut que le
libellé de Parrét de 1982 ne soit pas suffisamment clair pour écarter tout
malentendu. Cependant, le but visé par la Tunisie me paraît s’écarter
sensiblement de ce qu’une partie est en droit d’attendre d’une requête en
interprétation. La Tunisie ne cherche pas à obtenir une interprétation de
l'arrêt : elle tente de substituer à Vindication concrète qui y est donnée sa
propre interprétation de la position du point le plus occidental du golfe de
Gabès à hauteur de 34° 05’ 20” de latitude nord, au motif que le raison-
nement qui a conduit la Cour à proposer la latitude de 34° 10’ 30” N a titre
de référence pour le point d’infléchissement de la délimitation dans le
deuxième secteur ne serait pas entièrement fondé.

* *

19. Bref, et bien que je ne puisse personnellement approuver sa dé-
marche, la Cour a fermement proposé en 1982 une méthode pratique pour
tracer la ligne de délimitation. Il me paraît donc : premièrement, que la
décision de la Cour visant le premier secteur de la délimitation n’est pas de
nature à être suffisamment remise en cause par la découverte d’un fait
nouveau pour induire la Cour à la reconsidérer ; deuxièmement, que, si la
description donnée par la Cour de la ligne de délimitation choisie dans le
premier et le deuxième secteur a pu ne pas paraître assez limpide pour se
passer d'interprétation, l'intention de la Cour est cependant des plus
claires. Les demandes tunisiennes d’interprétation de l’arrêt ne sont, me
semble-t-il, que des demandes de revision déguisées.

(Signé) Shigeru ODA.

57
